This is a claimant’s appeal from a decision of the State Industrial Board dated January 19, 1937, disallowing his claim for workmen’s compensation on the ground that his disability is not causally related to Ms industrial accident. Claimant was allowed compensation for a bilateral herma resulting from an accident. He claims that he also suffered a back condition. TMs was diagnosed as a eongemtal pilonidal cyst which preexisted the alleged injury to the back. The medical evidence amply sustains the finding of the State Industrial Board of no causal relation. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ. [See 254 App. Div. 605.]